                          1 COOPER, WHITE & COOPER LLP
                            Peter C. Califano (SBN 129043)
                          2   pcalifano@cwclaw.com
                            201 California Street, 17th Floor
                          3 San Francisco, California 94111
                            Telephone:     (415) 433-1900
                          4 Facsimile:     (415) 433-5530

                         5 RAY QUINNEY & NEBEKER P.C.
                           Michael R. Johnson (UT Bar No. 7070)
                         6   mjohnson@rqn.com
                           Pro Hac Vice Application to Be Submitted
                         7 36 South State Street, Suite 1400
                           Salt Lake City, UT 84111
                         8 Telephone:     (801) 532-1500
                           Facsimile:     (801) 532-7543
                         9
                           Attorneys for RABO AGRIFINANCE LLC, as
                        10 Assignee of the Rights and Claims of
                           RABOBANK, N.A.
                        11
                                                     UNITED STATES BANKRUPTCY COURT
                        12
                                                     NORTHERN DISTRICT OF CALIFORNIA
                        13

                        14 In re                                          CASE NO. 15-10150-CN

                        15 DEERFIELD RANCH WINERY, LLC,                   Chapter 11

                        16                        Reorganized Debtor.
                                                                          DECLARATION OF VITO MITRIA OF
                        17                                                BEACON MANAGEMENT ADVISORS IN
                                                                          SUPPORT OF RABO’S MOTION TO
                        18                                                APPOINT VITO MITRIA AND BEACON
                                                                          MANAGEMENT ADVISORS AS PLAN
                        19                                                ADMINISTRATOR

                        20                                                Date: December 18, 2020
                                                                          Time: 11:00 a.m.
                        21                                                Place: Via Court Call or Zoom Videoconference
                                                                          Judge: Honorable Charles Novack
                        22

                        23

                        24

                        25

                        26         Vito Mitria declares:
                        27         1.      I am the founder of Beacon Management Advisors, LLC, which was established in
                        28 2015 as a firm that specializes in providing transaction advisory services and management
   COOPER, WHITE
   & COOPER LLP
     ATTORNEYS AT LAW
                      Case: 15-10150
   201 CALIFORNIA STREET
SAN FRANCISCO, CA 94111-5002
                                          Doc# 259     Filed: 11/25/20    Entered: 11/25/20 13:18:12      Page 1 of
                                                                    4
                          1 consulting to middle market businesses and their owners, including private equity, lenders and

                          2 other business professionals.

                          3          2.      I make this Declaration in support of Rabo’s Motion to Appoint Vito Mitria and

                          4 Beacon Management Advisors as Plan Administrator (the “Motion”), which Motion has been

                          5 filed in the Case and noticed out to creditors and parties-in-interest. Further, except as specifically

                          6 noted below, I have knowledge of all facts set forth in this Declaration, either because those facts

                          7 are personally known to me or because they are based upon my review of the pleadings and orders

                          8 of record in the Case.

                          9          3.      In the Motion, Rabo has requested an Order from the Court appointing me as the
                        10 Plan Administrator pursuant to the terms of that certain Amended Plan of Reorganization, Dated

                        11 February 22, 2016 (the “Amended Plan”) [Dkt. 208], which was confirmed by the Court on

                        12 March 11, 2016 pursuant to the Court’s Order Confirming Debtor’s Amended Plan of

                        13 Reorganization Dated February 22, 2016 (the “Confirmation Order”) [Dkt. 217]

                        14           4.      I have reviewed and am familiar with the following pleadings and documents that
                        15 were created in conjunction with or in consummation of the Amended Plan:

                        16           a.      The Amended Plan;
                        17           b.      The Confirmation Order; and
                        18           c.      The Supplemental Plan Documents Under Amended Plan of Reorganization Dated
                        19 February 22, 2016 (the “Plan Supplement”) [Dkt. 210], which Plan Supplement includes as

                        20 Exhibit 1 the Plan Administrator Provisions of Amended Plan of Reorganization Dated February

                        21 22, 2016 (the “Plan Administrator Provisions”) and the New Credit Documents.

                        22           5.      It is my understanding that, if I am appointed as Plan Administrator in the Case, my
                        23 rights, powers, duties and obligations to the Court, to Rabo, to the Debtor, and to other parties-in-

                        24 interest will be governed by the terms of the Amended Plan, the Confirmation Order, the Plan

                        25 Supplement, the Plan Administrator Provisions and any Order issued by the Court granting Rabo’s

                        26 Motion. I am ready, willing and able to serve as Plan Administrator on such terms.

                        27           6.      I believe that I am well-qualified to serve as Plan Administrator in this Case. I am
                        28 the founder of Beacon Management Advisors, LLC. My curriculum vitae, which outlines my
   COOPER, WHITE
   & COOPER LLP
     ATTORNEYS AT LAW
                      Case: 15-10150
   201 CALIFORNIA STREET
SAN FRANCISCO, CA 94111-5002
                                            Doc# 259      Filed: 11/25/20     Entered:
                                                                               2       11/25/20 13:18:12        Page 2 of
                                                                       4
                          1 relevant training, education and experience, is attached hereto as Exhibit “A.” As the Court will

                          2 note, I have a Bachelor’s Degree in Accounting and an MBA in Finance, and have served as either

                          3 a fiduciary or a professional engaged by a fiduciary in numerous federal and state proceedings.

                          4         7.      A more general overview of Beacon Management Advisors is attached hereto as

                          5 Exhibit “B.” As that document notes, the team that would assist me in providing services in this

                          6 Case includes the following persons: (a) Mike Ng, who was recently the Director of Scheduling

                          7 and a Range Manager for a flower grower in Half Moon Bay, who would be on site, as needed, to

                          8 oversee day-to-day operations, (b) Ken Frederickson, who is a wine and spirts professional and

                          9 Master Sommelier and who was the founder of Tenzin Wine & Spirits, which is an artisanal
                        10 importer and wholesaler, and (c) Ted Diamantis, who is the founder of Diamond Wine Imports, an

                        11 importer and distributor of Greek wines in the United States.

                        12          8.      I and my team at Beacon Management Advisors are already working on several
                        13 assignments in the western United States, including one in Northern California, not too far from

                        14 the Debtor’s place of business.

                        15          9.      Neither I nor any employee or representative of Beacon Management Advisors has
                        16 ever been disciplined, reprimanded or sanctioned by any court or administrative agency in

                        17 connection with the performance of any professional services.

                        18          10.     Neither I nor any employee or representative of Beacon Management Advisors has
                        19 an ownership interest in or right to acquire an ownership interest in the Debtor, Rabo or any of the

                        20 creditors or equity holders of the Debtor.

                        21          11.     Neither I nor any employee or representative of Beacon Management Advisors is
                        22 an affiliate or insider of the Debtor, Rabo or any of the creditors or equity holders of the Debtor.

                        23          12.     Neither I nor any employee or representative of Beacon Management Advisors has
                        24 any familial or fiduciary relationships with the Debtor, Rabo, any employees of the Court, any

                        25 employees of the Office of the United States Trustee, or any of the creditors or equity holders of

                        26 the Debtor.

                        27          13.     Neither I nor any employee or representative of Beacon Management Advisors
                        28 holds any civil or military office or employment under the United States.
   COOPER, WHITE
   & COOPER LLP
     ATTORNEYS AT LAW
                      Case: 15-10150
   201 CALIFORNIA STREET
SAN FRANCISCO, CA 94111-5002
                                            Doc# 259     Filed: 11/25/20     Entered:
                                                                              3       11/25/20 13:18:12        Page 3 of
                                                                      4
                          1                14.    Other than payment for services rendered and reimbursement for costs advanced as

                          2 Plan Administrator, neither I nor any other employee or representative of Beacon Management

                          3 Advisors has any expectation or agreement with the Debtor, Rabo, or any other creditor, equity

                          4 holder or party-in-interest to receive any compensation or remuneration for providing services in

                          5 this Case. Further, my retention of other professionals, if any, and compensation to myself, my

                          6 company or any Retained Professionals, shall be pursuant to and in compliance with the

                          7 requirements of Article 13 of the Plan Administrator Provisions.

                          8                15.    I believe that I and all other employees and representatives of Beacon Management

                          9 Advisors are disinterested, and do not hold or represent any interest that is adverse to the Debtor
                        10 or the estate.

                        11                 16.    If I am appointed as Plan Administrator, I will manage and operate any property or
                        12 assets which come into my possession or under my control in the same manner as a Chapter 11

                        13 trustee would be expected to manage and operate such property.

                        14                 17.    Further, if I am appointed as Plan Administrator, I will faithfully exercise the rights
                        15 and powers, and perform the duties and obligations, of the Plan Administrator as more fully set

                        16 forth in the Amended Plan, the Confirmation Order, the Plan Supplement, the Plan Administrator

                        17 Provisions and any additional Orders issued by the Court.

                        18                 I declare under penalty of perjury that the foregoing is true and correct, and this
                        19 Declaration was executed on November __, 2020 at Chicago, Illinois.

                        20

                        21
                                                                                  Vito Mitria, Individually and as the Founder
                        22                                                        and Manager Beacon Management Advisors, LLC

                        23     1338281.1

                        24

                        25

                        26

                        27

                        28
   COOPER, WHITE
   & COOPER LLP
     ATTORNEYS AT LAW
                      Case: 15-10150
   201 CALIFORNIA STREET
SAN FRANCISCO, CA 94111-5002
                                                  Doc# 259      Filed: 11/25/20     Entered:
                                                                                     4       11/25/20 13:18:12         Page 4 of
                                                                             4
